                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

DAVID L. FOWLER,                                      )
                                                      )
                                    Plaintiff,        )
                                                      )
                         v.                           )       No. 1:19-cv-03405-TWP-MJD
                                                      )
CARLA A. KILGORE, KATHRYN M.                          )
ESCHMANN, JENNA WARD,                                 )
THOMAS Z. HAYWARD, and                                )
OLUFOLAKEMI O. AWE,                                   )
                                                      )
                                    Defendants.       )

                  ENTRY CONCERNING DISMISSAL OF ACTION AND
                           ORDER TO SHOW CAUSE

       In the Entry of August 29, 2019, the Court screened the Complaint and explained that it is

subject to dismissal for lack of jurisdiction pursuant to 28 U.S.C. § 1915(e)(2)(B) because of a

lack of federal question jurisdiction or diversity jurisdiction (Filing No. 7). The Court gave the

Plaintiff an opportunity to amend his Complaint no later than September 20, 2019, and show cause

why this case should not be dismissed because of a lack of subject-matter jurisdiction.

       Plaintiff has not responded to any of the Court’s Orders; however, the Court notes that each

of its Orders has been returned to the Clerk of Court as “Return to Sender, Not Deliverable as

Addressed, Unable to Forward.” The Court has been mailing its Orders to Plaintiff using the

address provided by the Plaintiff in his Complaint. Parties are responsible for ensuring that their

correct and updated address is provided. However, the Court has since determined a potential

correct address for Plaintiff. The Clerk is directed to mail a copy of the docket entries and Orders

at Filing No. 3; Filing No. 4; Filing No. 5; Filing No. 6; and Filing No. 7 to Plaintiff at 2350 Grace

Street, Benton Harbor, MI 49022.
       Having previously screened the Complaint and found it is subject to dismissal for lack of

subject-matter jurisdiction, the Court grants Plaintiff leave to respond to the Court’s Orders at

Filing No. 6 and Filing No. 7 and to file an amended complaint by no later than Friday, November

8, 2019. If no amended complaint is filed by that date, this action will be dismissed for the reasons

stated in the Court’s Screening Order.

       SO ORDERED.



       Date:    10/15/2019




Distribution:

David L. Fowler
2350 Grace Street
Benton Harbor, MI 49022




                                                 2
